Citation Nr: 1309538	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  09-18 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1968 to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2008 of a Department of Veterans Affairs (VA).  

In June 2010, the Veteran appeared at a hearing before a Decision Review Officer and in August 2012 he appeared at a hearing before the undersigned Veterans Law.  Transcripts of the hearings are in the Veteran's file.

In addition to posttraumatic stress disorder, there are other psychiatric diagnoses, such as depressive disorder and major depressive disorder.  As the scope of the Veteran's claim may also include other psychiatric disorders that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record, the Board has characterized the claim of service connection psychiatric disorders to include posttraumatic stress disorder.  See Clemons v. Shinseki, 23 Vet. App. 1(2009) (holding that the scope of a Veteran's claim for service connection for posttraumatic stress disorder may also include any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office. 


REMAND

On VA examination in September 2010, the diagnosis was depression.  The VA examiner stated that the Veteran's symptomatology did not meet the criteria for a diagnosis of posttraumatic stress disorder.  



In June 2011, the Veteran entered a VA treatment program for posttraumatic stress disorder.  

In October 2012, on evaluation by a private psychiatrist, the diagnoses were posttraumatic stress disorder, major depressive order, and panic disorder. 

As the record is both incomplete and insufficient to decide the applicable theories of service connection, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the inpatient records from June 2011, pertaining to the treatment program for posttraumatic stress disorder, from the Martinsburg VA Medical Center. 

If the records are not available or further efforts to obtain the records would be futile, notify the Veteran and his attorney in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain the unit history and lessons learned for the Supply Branch of the Logistics Division, Studies and Observation Group (SOG) in Saigon at Headquarters (HQ) Military Assistance Command-Vietnam (MACV) from December 1968 to April 1969. 

If the records are not available or further efforts to obtain the records would be futile, notify the Veteran and his attorney in accordance with 38 C.F.R. § 3.159(e).



3.  Afford the Veteran a VA examination by an examiner, who has not previously examined the Veteran, to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that:

a).  Any current psychiatric disorder, including posttraumatic stress disorder, anxiety, depressive disorder, major depressive disorder, or panic disorder is related to the Veteran's service in Vietnam from August 1968 October 1970, including the Veteran's experiences as a clerk and then as NCO administrative assistant in supply with additional duties as a mail clerk, but no combat experience.  [The Veteran has described his experiences in Vietnam in a personal statement in June 2009 and in incident reports in June 2010 and in October 2012 on evaluation by a private psychiatrist.]. 

b).  If PTSD is diagnosed, the VA examiner is asked to identify the in-service stressor or stressors, including fear of hostile military activity, if applicable. 

The Veteran's file must be made available to the VA examiner. 




4. After the above development, adjudicate the claim of service connection a psychiatric disorder to include posttraumatic stress disorder, applying the current version of 38 C.F.R. § 3.304(f).  If any benefit sought is denied, then provide the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).









Department of Veterans Affairs


